The Court
(nem. con.) said that the note could not be given in evidence upon that testimony.
But the Coukt
(Moksell, J., contra,)
at the request of the plaintiff’s counsel, told the jury that the acknowledgment was evidence upon the money counts.
The jury thereupon found a verdict for the plaintiff, for $120, (the amount of the • note,) upon the count for money had and received.
The Court, however, upon further consideration, at the motion of the defendant’s counsel, granted a new trial, being of opinion that the last; instruction given at the trial was erroneous.
The plaintiff had leave to amend his declaration.